Case 2:19-cv-08024-ODW-JC Document 27-1 Filed 12/05/19 Page 1 of 2 Page ID #:681




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal. Bar No. 144830
     JACK F. BURNS, Cal. Bar No. 290523
   4 501 West Broadway., 19th Floor
     San Diego, California 92101-3598
   5 Telephone: 619.338.6500
     Facsimile: 619.234.3815
   6 E mail      pklee@she pardmullin.com
                 mfeldman she ardmullin.com
   7             J urns s eppar mu m.com
   8 Attorneys for Defendants Allstate
     Insurance Company
   9
  10                                UNITED STATE DISTRICT COURT
  11                              CENTRAL DISTRICT OF CALIFORNIA
  12
  13 ALANBAKER,                                           Case No. 2:19-cv-08024-0DW-JC
     LINDA B. OLIVER,
  14                                                     DECLARATION OF MARC J.
               Plaintiffs,                               FELDMAN IN SUPPORT OF
  15                                                     ALLSTATE'S EXPARTE
                V.                                       APPLICATION
  16
     ALLSTATE INSURANCE                                  Hon. Otis D. Wright II
  17 CO:MPANY, EDWARD CARRASCO,
     and DOES 1 through 10, inclusive,                   Date:      December 16, 2019
  18                                                     Time:      1:30 £.ill.
               Defendants.                               Dept:      First Street Courthouse,
  19                                                                Courtroom SD

  20                                                     Com12laint Filed: August 16, 2018
                                                         Trial Date: Not yet set.
  21
  22
  23
  24
  25
  26
  27
  28
                                                      -1-               Case No. 2:19-cv-08024-0DW-JC
       SMRH:4850-8400-3246.I   DECLARATION OF MARC J. FELDMAN ISO ALLSTATE'S EX PARTE APPLICATION
Case 2:19-cv-08024-ODW-JC Document 27-1 Filed 12/05/19 Page 2 of 2 Page ID #:682




    1            I, Marc J. Feldman, declare as follows:
    2            1.       I am an attorney with Sheppard, Mullin, Richter & Hampton LLP,
    3 attorneys for Allstate Insurance Company in this lawsuit. I have personal
    4 knowledge of the following facts.
    5            2.       Attached as Exhibit 1 are true and correct copies of emails that I
    6 exchanged with Plaintiffs' attorney, Christopher Hook, on November 20 and 21,
    7 2019.
    8            I declare under penalty of perjury under the laws of the United States that the
    9 foregoing is true and correct and that this declaration is executed in San Diego,
   10 California on December 5, 2019.
   11
   12                                                         Isl Marc J. Feldman
                                                              MARC J. FELDMAN
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        -2-              Case No. 2:19-cv-08024-0DW-JC
        SMRH:4850-8400-3246.I   DECLARATION OF MARC J. FELDMAN ISO ALLSTATE'S EX PARTE APPLICATION
